OPINION
PER CURIAM.
This case came before a three-judge panel of this court pursuant to an order directing the parties to appear and show cause why this case should not be summarily decided. After hearing the arguments of counsel and reviewing the parties’ memoranda, we perceive that cause has not been shown. Accordingly, we shall decide the issue raised by the parties at this time. The facts insofar as pertinent to this appeal are as follows.
On April 19, 1991, plaintiff Maureen Marques (Marques) was injured while walking on the sidewalk bordering South Main Street in the city of Providence (city). According to Marques, she tripped over a slab of the sidewalk that had “heaved-up” and fell. As a result of this fall, she suffered bodily injuries.
On May 15, 1991, Marques filed with the city notice of her injury pursuant to G.L.1956 § 45-15-9.1 Although the alleged defect was inspected and repaired by the city, the city did not respond to Marques’ claim of injury.
Having received no response to her notice within the forty days prescribed by G.L.1956 § 45-15-5, Marques commenced suit on September 19,1991. On February 16,1995, the city moved to dismiss the complaint based on a lack of any duty to maintain South Main Street. This motion, however, was denied. On October 20, 1995, the city renewed its motion to dismiss the complaint but it was again denied. Undaunted by its previous failures to procure a dismissal, the city moved for summary judgment on the basis that the notice given by Marques pursuant to § 45-15-9 was insufficient. Specifically, the city argued that Marques’ notice describing the defect as “a dangerous condition of the sidewalk which is located at the northeast corner at the intersection of South Main Street and Williams Street, Providence, Rhode Island” was insufficient to describe the precise nature of the defect. The trial justice agreed. Relying on this court’s hold*178ing in Lahaye v. City of Providence, 640 A.2d 978 (R.I.1994), the trial justice reluctantly granted summary judgment, reasoning that “[ejlaiming a ‘defective condition’ of a sidewalk is not a description — but rather a mere statement of the general statutory grounds of liability.” However, because we are of the opinion that Lahaye is applicable only to cases in which notice to the city is so inadequate that the municipality is unable to determine the location of the alleged defect— and is therefore distinguishable from the case at bar — we reverse the judgment of the trial justice.
In Lahaye we affirmed the trial justice’s decision to grant summary judgment in a situation in which the plaintiffs notice regarding an alleged injury did not provide sufficient notice pursuant to § 46-15-9. Lahaye, 640 A.2d at 980. In dictum we noted that “[t]he cause of injury must be described with sufficient detail,” and that merely claiming a “defective condition” was not an adequate description. Id. Significantly, however, our holding in Lahaye was based upon the plaintifPs error in describing the location of the defective sidewalk, thus making any investigation of the claim impossible. Id. In this case Marques properly described the location of the defect as “the northeast corner at the intersection of South Main Street and Williams Street, Providence, Rhode Island.” Our conclusion that Marques’ notice was sufficient is buttressed by the fact that soon after Marques notified the city of the defect, workers were dispatched on two separate occasions to undertake repairs of the very defect alleged to have caused this plaintiffs fall. Marques’ description was more than sufficient to place the city on notice regarding the type of defect and, more importantly, its precise location. For the city to rest its motion for summary judgment on the grounds of an inadequate description of the defect in circumstances in which the plaintiff complied with all provisions of the statute is to lay a trap for the unwary. This we will not do.
For the foregoing reasons the plaintiffs appeal is sustained, and the judgment appealed from is vacated. The papers in this case are hereby remanded to the Superior Court.
LEDERBERG and BOURCIER, JJ., did not participate.

. General Laws 1956 § 45-15-9(a) provides:
"A person so injured or damaged shall, within sixty (60) days thereafter, give to the town by law obliged to keep the highway, causeway, or bridge in repair, notice of the time, place, and cause of the injury or damage; and if the town shall not make just and due satisfaction therefor, within the time prescribed by § 45-15-5, the person shall, within three (3) years after the date of the injury or damage, commence his or her action against the town treasurer for the recovery of the same, and not thereafter."